1    Craig S. Summers (SBN 108688)        Willmore F. Holbrow III (SBN 169688)
     craig.summers@knobbe.com             wholbrow@buchalter.com
2
     Matthew S. Bellinger (SBN 222228)    BUCHALTER
3    matt.bellinger@knobbe.com            A Professional Corporation
     KNOBBE, MARTENS, OLSON &             1000 Wilshire Blvd., Suite 1500
4
     BEAR, LLP                            Los Angeles, CA 90017
5    2040 Main Street, Fourteenth Floor   Telephone: (213) 891-0700
     Irvine, CA 92614
6
     Phone: (949) 760-0404                Matthew L. Seror (SBN 235043)
7    Facsimile: (949) 760-9502            mseror@buchalter.com
                                          BUCHALTER
8    Brian W. Brokate
                                          A Professional Corporation
     bwbrokate@gibney.com
9                                         18400 Von Karman Avenue, Suite 800
     Jeffrey E. Dupler
10                                        Irvine, CA 92612-0514
     jdupler@gibney.com
                                          Telephone: (949) 760-1121
11   Adam W. Sgro
                                          Fax: (949) 720-0182
     asgro@gibney.com
12   GIBNEY ANTHONY &
                                          Attorneys for Defendants
13   FLAHERTY, LLP
     665 Fifth Avenue
14   New York, New York 10022
15   Telephone: (212) 688-5151
     Facsimile: (212) 688-8315
16
     Attorneys for Plaintiff
17
18                 IN THE UNITED STATES DISTRICT COURT
19               FOR THE CENTRAL DISTRICT OF CALIFORNIA

20   ROLEX WATCH U.S.A., INC.,     ) Case No. 2:21-cv-01612-PSG-SK
                                   )
21            Plaintiff,           )
                                   )
22        v.                       ) STIPULATED PROTECTIVE
                                   )
23   LSM WATCH, INC. d/b/a LUXURY  ) ORDER
     SWISS MADE WATCHES; TIME      )
24                                 )
     PIECE COLLECTIONS, INC.; A    )
25   LUXURY WATCH BRAND, INC.; and )
     ALI PARAVAR,                  )
26                                 )
                                   )
27            Defendants.          )
                                   )
28
1    1.    A. PURPOSES AND LIMITATIONS
2          Discovery in this action is likely to involve production of confidential,
3    proprietary, or private information for which special protection from public
4    disclosure and from use for any purpose other than prosecuting this litigation
5    may be warranted. Accordingly, the parties hereby stipulate to and petition the
6    Court to enter the following Stipulated Protective Order. The parties
7    acknowledge that this Order does not confer blanket protections on all
8    disclosures or responses to discovery and that the protection it affords from
9    public disclosure and use extends only to the limited information or items that
10   are entitled to confidential treatment under the applicable legal principles. The
11   parties further acknowledge, as set forth in Section 12.3, below, that this
12   Stipulated Protective Order does not entitle them to file confidential information
13   under seal; Civil Local Rule 79-5 sets forth the procedures that must be
14   followed and the standards that will be applied when a party seeks permission
15   from the court to file material under seal.
16
17         B. GOOD CAUSE STATEMENT
18         This action is likely to involve customer and pricing lists, vendor and
19   supplier information, marketing information, and other valuable commercial,
20   financial, and/or proprietary information for which special protection from
21   public disclosure and from use for any purpose other than prosecution of this
22   action is warranted. Such confidential and proprietary materials and information
23   consist of, among other things, confidential business or financial information,
24   information regarding confidential business practices, or other confidential
25   commercial information (including information implicating privacy rights of
26   third parties), information otherwise generally unavailable to the public, or
27   which may be privileged or otherwise protected from disclosure under state or
28   federal statutes, court rules, case decisions, or common law. Accordingly, to
                                             -1-
1    expedite the flow of information, to facilitate the prompt resolution of disputes
2    over confidentiality of discovery materials, to adequately protect information
3    the parties are entitled to keep confidential, to ensure that the parties are
4    permitted reasonable necessary uses of such material in preparation for and in
5    the conduct of trial, to address their handling at the end of the litigation, and
6    serve the ends of justice, a protective order for such information is justified in
7    this matter. It is the intent of the parties that information will not be designated
8    as confidential for tactical reasons and that nothing be so designated without a
9    good faith belief that it has been maintained in a confidential, non-public
10   manner, and there is good cause why it should not be part of the public record of
11   this case.
12
13   2.     DEFINITIONS
14          2.1 Action: this pending federal law suit.
15          2.2 Challenging Party: a Party or Non-Party that challenges the
16   designation of information or items under this Order.
17          2.3 “CONFIDENTIAL” Information or Items: information (regardless of
18   how it is generated, stored or maintained) or tangible things that qualify for
19   protection under Federal Rule of Civil Procedure 26(c), and as specified above
20   in the Good Cause Statement.
21          2.4 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
22   Information or Items: information or tangible things that qualify for protection
23   under Federal Rule of Civil Procedure 26(c), and as specified in the Good Cause
24   Statement, and also the disclosure of which to another party or non-party may
25   harm the party producing the information. Examples of information that could
26   be considered HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY
27   include sales volumes, sales units, cost and profit information, marketing
28
                                            -2-
1    strategies and expenditures, competitive business plans, and the identity of
2    customers.
3          2.5 Counsel: Outside Counsel of Record (as well as their support staff).
4          2.6 Designating Party: a Party or Non-Party that designates information
5    or items that it produces in disclosures or in responses to discovery as
6    “CONFIDENTIAL” or HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
7    ONLY.
8          2.7 Disclosure or Discovery Material: all items or information, regardless
9    of the medium or manner in which it is generated, stored, or maintained
10   (including, among other things, testimony, transcripts, and tangible things), that
11   are produced or generated in disclosures or responses to discovery in this matter.
12          2.8 Expert: a person with specialized knowledge or experience in a matter
13   pertinent to the litigation who has been retained by a Party or its counsel to
14   serve as an expert witness or as a consultant in this Action.
15         2.9 Non-Party: any natural person, partnership, corporation, association,
16   or other legal entity not named as a Party to this action.
17         2.10 Outside Counsel of Record: attorneys who are not employees of a
18   party to this Action but are retained to represent or advise a party to this Action
19   and have appeared in this Action on behalf of that party or are affiliated with a
20   law firm which has appeared on behalf of that party, and includes support staff.
21         2.11 Party: any party to this Action, including all of its officers, directors,
22   employees, consultants, retained experts, and Outside Counsel of Record (and
23   their support staffs).
24         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
25   Discovery Material in this Action.
26         2.13 Professional Vendors: persons or entities that provide litigation
27   support services (e.g., photocopying, videotaping, translating, preparing exhibits
28
                                             -3-
1    or demonstrations, and organizing, storing, or retrieving data in any form or
2    medium) and their employees and subcontractors.
3          2.14 Protected Material: any Disclosure or Discovery Material that is
4    designated   as   “CONFIDENTIAL” or            “HIGHLY      CONFIDENTIAL          –
5    ATTORNEYS’ EYES ONLY.”
6          2.15 Receiving Party: a Party that receives Disclosure or Discovery
7    Material from a Producing Party.
8
9    3.    SCOPE
10         The protections conferred by this Stipulation and Order cover not only
11   Protected Material (as defined above), but also (1) any information copied or
12   extracted from Protected Material; (2) all copies, excerpts, summaries, or
13   compilations of Protected Material; and (3) any testimony, conversations, or
14   presentations by Parties or their Counsel that might reveal Protected Material.
15         Any use of Protected Material at trial shall be governed by the orders of
16   the trial judge. This Order does not govern the use of Protected Material at trial.
17
18   4.    DURATION
19         Even after final disposition of this litigation, the confidentiality
20   obligations imposed by this Order shall remain in effect until a Designating
21   Party agrees otherwise in writing or a court order otherwise directs. Final
22   disposition shall be deemed to be the later of (1) dismissal of all claims and
23   defenses in this Action, with or without prejudice; and (2) final judgment herein
24   after the completion and exhaustion of all appeals, rehearings, remands, trials, or
25   reviews of this Action, including the time limits for filing any motions or
26   applications for extension of time pursuant to applicable law.
27   ///
28
                                            -4-
1    5.    DESIGNATING PROTECTED MATERIAL
2          5.1 Exercise of Restraint and Care in Designating Material for Protection.
3    Each Party or Non-Party that designates information or items for protection
4    under this Order must take care to limit any such designation to specific material
5    that qualifies under the appropriate standards. The Designating Party must
6    designate for protection only those parts of material, documents, items, or oral
7    or written communications that qualify so that other portions of the material,
8    documents, items, or communications for which protection is not warranted are
9    not swept unjustifiably within the ambit of this Order.
10         Mass, indiscriminate, or routinized designations are prohibited.
11   Designations that are shown to be clearly unjustified or that have been made for
12   an improper purpose (e.g., to unnecessarily encumber the case development
13   process or to impose unnecessary expenses and burdens on other parties) may
14   expose the Designating Party to sanctions.
15         If it comes to a Designating Party’s attention that information or items
16   that it designated for protection do not qualify for protection, that Designating
17   Party must promptly notify all other Parties that it is withdrawing the
18   inapplicable designation.
19         5.2 Manner and Timing of Designations. Except as otherwise provided in
20   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
21   stipulated or ordered, Disclosure or Discovery Material that qualifies for
22   protection under this Order must be clearly so designated before the material is
23   disclosed or produced.
24         Designation in conformity with this Order requires:
25                (a) for information in documentary form (e.g., paper or electronic
26         documents, but excluding transcripts of depositions or other pretrial or
27         trial proceedings), that the Producing Party affix at a minimum, the
28         legend    “CONFIDENTIAL”          or   “HIGHLY        CONFIDENTIAL            –
                                            -5-
1          ATTORNEYS’ EYES ONLY” (hereinafter “CONFIDENTIALITY
2          legend”), to each page that contains protected material.
3          A Party or Non-Party that makes original documents available for
4    inspection need not designate them for protection until after the inspecting Party
5    has indicated which documents it would like copied and produced. During the
6    inspection and before the designation, all of the material made available for
7    inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’
8    EYES ONLY.” After the inspecting Party has identified the documents it wants
9    copied and produced, the Producing Party must determine which documents, or
10   portions thereof, qualify for protection under this Order. Then, before producing
11   the   specified    documents,    the    Producing    Party       must   affix   the
12   CONFIDENTIALITY legend to each page that contains Protected Material.
13                  (b) for a deposition testimony, the Designating Party shall
14   designate the transcript as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL
15   – ATTORNEYS’ EYES ONLY” by requesting such treatment thereof either on
16   the record at the time of the deposition with reference to the specific testimony
17   being designated or by written notice to all counsel of record within twenty-one
18   (21) days after the date of the deposition. Such written notice shall specifically
19   identify by page and line number all portions of the transcript that should be
20   treated   as     “CONFIDENTIAL”        or    “HIGHLY      CONFIDENTIAL           –
21   ATTORNEYS’ EYES ONLY” in accordance with this Order. All counsel
22   receiving such notice shall be responsible for marking the copies of the
23   designated transcript or portion thereof in their possession or control as
24   provided for in the written notice. The parties shall not disseminate a deposition
25   transcript or the contents thereof beyond the persons designated in Section 7.3
26   below for a period of twenty-one (21) days after the date of the deposition,
27   except that portions of the transcript may be filed under seal with the Court in
28   connection with these proceedings.
                                            -6-
1                 (c) for information produced in some form other than documentary
2    and for any other tangible items, that the Producing Party affix in a prominent
3    place on the exterior of the container or containers in which the information is
4    stored the CONFIDENTIALITY Legend. If only a portion or portions of the
5    information warrants protection, the Producing Party, to the extent practicable,
6    shall identify the protected portion(s).
7          5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
8    failure to designate qualified information or items does not, standing alone,
9    waive the Designating Party’s right to secure protection under this Order for
10   such material. Upon timely correction of a designation, the Receiving Party
11   must make reasonable efforts to assure that the material is treated in accordance
12   with the provisions of this Order.
13
14   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
15         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
16   designation of confidentiality at any time that is consistent with the Court’s
17   Scheduling Order.
18         6.2 Meet and Confer. The Challenging Party shall initiate the dispute
19   resolution process under Local Rule 37.1 et seq.
20         6.3 The burden of persuasion in any such challenge proceeding shall be
21   on the Designating Party. Frivolous challenges, and those made for an improper
22   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
23   parties) may expose the Challenging Party to sanctions. Unless the Designating
24   Party has waived or withdrawn the confidentiality designation, all parties shall
25   continue to afford the material in question the level of protection to which it is
26   entitled under the Producing Party’s designation until the Court rules on the
27   challenge.
28   ///
                                                -7-
1    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
2          7.1 Basic Principles. A Receiving Party may use Protected Material that
3    is disclosed or produced by another Party or by a Non-Party in connection with
4    this Action only for prosecuting, defending, or attempting to settle this Action.
5    Such Protected Material may be disclosed only to the categories of persons and
6    under the conditions described in this Order. When the Action has been
7    terminated, a Receiving Party must comply with the provisions of section 13
8    below (FINAL DISPOSITION). Protected Material must be stored and
9    maintained by a Receiving Party at a location and in a secure manner that
10   ensures that access is limited to the persons authorized under this Order.
11         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
12   otherwise ordered by the court or permitted in writing by the Designating Party,
13   a Receiving Party may disclose any information or item designated
14   “CONFIDENTIAL” only to:
15                (a) the Receiving Party’s Outside Counsel of Record in this Action,
16   as well as employees of said Outside Counsel of Record to whom it is
17   reasonably necessary to disclose the information for this Action;
18                (b) the officers, directors, and employees of the Receiving Party to
19   whom disclosure is reasonably necessary for this Action;
20                (c) Experts (as defined in this Order) of the Receiving Party to
21   whom disclosure is reasonably necessary for this Action and who have signed
22   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23                (d) the court and its personnel;
24                (e) court reporters and their staff;
25                (f) professional jury or trial consultants, mock jurors, and
26   Professional Vendors to whom disclosure is reasonably necessary for this
27   Action and who have signed the “Acknowledgment and Agreement to Be
28   Bound” (Exhibit A);
                                             -8-
1                   (g) the author or recipient of a document containing the
2    information or a custodian or other person who otherwise possessed or knew the
3    information;
4                   (h) during their depositions, witnesses, and attorneys for witnesses,
5    in the Action to whom disclosure is reasonably necessary provided: (1) the
6    deposing party requests that the witness sign the form attached as Exhibit 1
7    hereto; and (2) they will not be permitted to keep any confidential information
8    unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit
9    A), unless otherwise agreed by the Designating Party or ordered by the court.
10   Pages of transcribed deposition testimony or exhibits to depositions that reveal
11   Protected Material may be separately bound by the court reporter and may not
12   be disclosed to anyone except as permitted under this Stipulated Protective
13   Order; and
14                  (i) any mediator or settlement officer, and their supporting
15   personnel, mutually agreed upon by any of the parties engaged in settlement
16   discussions.
17         7.3 Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
18   ONLY” Information or Items. Unless otherwise ordered by the Court or
19   permitted in writing by the Designating Party, a Receiving Party may disclose
20   any   information     or   item   designated    “HIGHLY      CONFIDENTIAL         –
21   ATTORNEYS’ EYES ONLY” only to the persons identified in Sections 7.2(a)
22   and 7.2(c)-(i) of this Order.
23
24   8.    PROTECTED            MATERIAL        SUBPOENAED           OR     ORDERED
25   PRODUCED IN OTHER LITIGATION
26         If a Party is served with a subpoena or a court order issued in other
27   litigation that compels disclosure of any information or items designated in this
28
                                             -9-
1    Action    as   “CONFIDENTIAL”          or      “HIGHLY    CONFIDENTIAL          –
2    ATTORNEYS’ EYES ONLY,” that Party must:
3          (a) promptly notify in writing the Designating Party. Such notification
4    shall include a copy of the subpoena or court order;
5          (b) promptly notify in writing the party who caused the subpoena or order
6    to issue in the other litigation that some or all of the material covered by the
7    subpoena or order is subject to this Protective Order. Such notification shall
8    include a copy of this Stipulated Protective Order; and
9          (c) cooperate with respect to all reasonable procedures sought to be
10   pursued by the Designating Party whose Protected Material may be affected.
11         If the Designating Party timely seeks a protective order, the Party served
12   with the subpoena or court order shall not produce any information designated
13   in this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
14   ATTORNEYS’ EYES ONLY” before a determination by the court from which
15   the subpoena or order issued, unless the Party has obtained the Designating
16   Party’s permission, or unless otherwise required by the law or court order. The
17   Designating Party shall bear the burden and expense of seeking protection in
18   that court of its confidential material and nothing in these provisions should be
19   construed as authorizing or encouraging a Receiving Party in this Action to
20   disobey a lawful directive from another court.
21
22   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
23   PRODUCED IN THIS LITIGATION
24         (a) The terms of this Order are applicable to information produced by a
25   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
26   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced
27   by Non-Parties in connection with this litigation is protected by the remedies
28
                                           - 10 -
1    and relief provided by this Order. Nothing in these provisions should be
2    construed as prohibiting a Non-Party from seeking additional protections.
3          (b) In the event that a Party is required, by a valid discovery request, to
4    produce a Non-Party’s confidential information in its possession, and the Party
5    is subject to an agreement with the Non-Party not to produce the Non-Party’s
6    confidential information, then the Party shall:
7                 (1) promptly notify in writing the Requesting Party and the Non-
8    Party that some or all of the information requested is subject to a confidentiality
9    agreement with a Non-Party;
10                (2) promptly provide the Non-Party with a copy of the Stipulated
11   Protective Order in this Action, the relevant discovery request(s), and a
12   reasonably specific description of the information requested; and
13                (3) make the information requested available for inspection by the
14   Non-Party, if requested.
15         (c) If the Non-Party fails to seek a protective order from this court within
16   14 days of receiving the notice and accompanying information, the Receiving
17   Party may produce the Non-Party’s confidential information responsive to the
18   discovery request. If the Non-Party timely seeks a protective order, the
19   Receiving Party shall not produce any information in its possession or control
20   that is subject to the confidentiality agreement with the Non-Party before a
21   determination by the court. Absent a court order to the contrary, the Non-Party
22   shall bear the burden and expense of seeking protection in this court of its
23   Protected Material.
24
25   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
26         If a Receiving Party learns that, by inadvertence or otherwise, it has
27   disclosed Protected Material to any person or in any circumstance not
28   authorized under this Stipulated Protective Order, the Receiving Party must
                                           - 11 -
1    immediately (a) notify in writing the Designating Party of the unauthorized
2    disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
3    Protected Material, (c) inform the person or persons to whom unauthorized
4    disclosures were made of all the terms of this Order, and (d) request such person
5    or persons to execute the “Acknowledgment and Agreement to Be Bound” that
6    is attached hereto as Exhibit A.
7
8    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
9    PROTECTED MATERIAL
10         The production of privileged or work-product protected documents,
11   electronically stored information or information, whether inadvertent or
12   otherwise, is not a waiver of the privilege or protection from discovery in this
13   case or in any other federal or state proceeding. This Order shall be interpreted
14   to provide the maximum protection allowed by Federal Rule of Evidence 502.
15         If a Party through inadvertence produces or provides Disclosure or
16   Discovery Material which it believes is subject to a claim of an applicable
17   privilege, the Producing Party may give written notice within fourteen (14) days
18   after learning of the inadvertent production to the Receiving Party or Parties that
19   the Disclosure or Discovery Material is subject to a claim of privilege and
20   request that it be returned to the Producing Party. If a Producing Party or Non-
21   Party requests the return, pursuant to this Section, of any Disclosure or
22   Discovery Material, the Receiving Party or Parties shall not use or disclose, and
23   shall immediately return to the Producing Party all copies of such Disclosure or
24   Discovery Material or confirm that all copies have been destroyed. Return of the
25   Disclosure or Discovery Material by the Receiving Party shall not constitute an
26   admission or concession, or permit any inference, that the returned Disclosure or
27   Discovery Material is, in fact, properly subject to a claim of privilege nor shall it
28   foreclose any Party from moving the court for an order that such Disclosure or
                                            - 12 -
1    Discovery Material has been improperly designated for reasons other than a
2    waiver caused by the inadvertent production.
3
4    12.   MISCELLANEOUS
5          12.1 Right to Further Relief. Nothing in this Order abridges the right of
6    any person to seek its modification by the Court in the future.
7          12.2 Right to Assert Other Objections. By stipulating to the entry of this
8    Protective Order no Party waives any right it otherwise would have to object to
9    disclosing or producing any information or item on any ground not addressed in
10   this Stipulated Protective Order. Similarly, no Party waives any right to object
11   on any ground to use in evidence of any of the material covered by this
12   Protective Order.
13         12.3 Filing Protected Material. A Party that seeks to file under seal any
14   Protected Material must comply with Civil Local Rule 79-5. Protected Material
15   may only be filed under seal pursuant to a court order authorizing the sealing of
16   the specific Protected Material at issue. If a Party's request to file Protected
17   Material under seal is denied by the court, then the Receiving Party may file the
18   information in the public record unless otherwise instructed by the court.
19
20   13.   FINAL DISPOSITION
21         Within sixty (60) days after the final disposition of this Action, as defined
22   in paragraph 4, each Receiving Party must return all Protected Material to the
23   Producing Party or destroy such material. As used in this subdivision, “all
24   Protected Material” includes all copies, abstracts, compilations, summaries, and
25   any other format reproducing or capturing any of the Protected Material.
26   Whether the Protected Material is returned or destroyed, the Receiving Party
27   must submit a written certification to the Producing Party (and, if not the same
28   person or entity, to the Designating Party) by the 60 day deadline that (1)
                                           - 13 -
1    identifies (by category, where appropriate) all the Protected Material that was
2    returned or destroyed and (2) affirms that the Receiving Party has not retained
3    any copies, abstracts, compilations, summaries or any other format reproducing
4    or capturing any of the Protected Material. Notwithstanding this provision,
5    Counsel are entitled to retain an archival copy of all pleadings, motion papers,
6    trial, deposition, and hearing transcripts, legal memoranda, correspondence,
7    deposition and trial exhibits, expert reports, attorney work product, and
8    consultant and expert work product, even if such materials contain Protected
9    Material. Any such archival copies that contain or constitute Protected Material
10   remain subject to this Protective Order as set forth in Section 4 (DURATION).
11
12   14.   Any violation of this Order may be punished by any and all appropriate
13   measures including, without limitation, contempt proceedings and/or monetary
14   sanctions.
15   ///
16   ///
17
18
19
20
21
22
23
24
25
26
27
28
                                          - 14 -
1                                       EXHIBIT A
2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3    I,   _____________________________            [print   or   type     full   name],   of
4    _________________ [print or type full address], declare under penalty of
5    perjury that I have read in its entirety and understand the Stipulated Protective
6    Order that was issued by the United States District Court for the Central District
7    of California in the case of Rolex Watch U.S.A., Inc. v. LSM Watch, Inc., et al.,
8    Civil Action No. 2:21-cv-01612-PSG-SK. I agree to comply with and to be
9    bound by all the terms of this Stipulated Protective Order and I understand and
10   acknowledge that failure to so comply could expose me to sanctions and
11   punishment in the nature of contempt. I solemnly promise that I will not
12   disclose in any manner any information or item that is subject to this Stipulated
13   Protective Order to any person or entity except in strict compliance with the
14   provisions of this Order. I further agree to submit to the jurisdiction of the
15   United States District Court for the Central District of California for the purpose
16   of enforcing the terms of this Stipulated Protective Order, even if such
17   enforcement proceedings occur after termination of this action. I hereby appoint
18   __________________________           [print      or     type       full     name]    of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection
21   with this action or any proceedings related to enforcement of this Stipulated
22   Protective Order.
23   Date: ______________________________________
24   City and State where sworn and signed: ________________________________
25   Printed name: _______________________________
26   Signature: __________________________________
27
28
                                           - 16 -
